DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the at least one pole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 recites the limitation "the at least one pole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 recites the limitation "the at least one pole" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The remaining claims depend from these claims and do not cure the antecedent basis issue.
Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the adjustable implant.  Without including the implant along with the magnet and maintenance member, it is unclear how the maintenance member and magnet work together to change the dimension of the implant.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, the structure between the magnet and the maintenance member and how such changes the dimension of an adjustable implant.  Note that the claims merely recite that the maintenance member is in proximity to the magnet.  There is no recitation whether these components are part of the implant or separate components.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "in proximity" in claims 1, 9, and 17 is a relative term which renders the claim indefinite.  The term "in proximity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Note that the term “in proximity” is indefinite because the claims are only directed to a magnetic assembly and (a) do not include a structural relationship between the magnet and the maintenance member and (b) do not include the structural relationship between the magnet and the implant and the implant and the maintenance member.  Because magnets can have varying strengths, “in proximity” can vary greatly depending on the strength of the magnet.
Claims 6, 8, 14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-5, 9-13, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticiapted by Hunziker (US 2011/0137347 A1).
Claim 1. Hunziker discloses a magnetic assembly, comprising: a rotatable magnet (magnet 18) configured to change a dimension of an adjustable implant upon a rotation of the rotatable magnet; and a maintenance member (external magnet 36) in 
Claim 2. Hunziker discloses wherein the maintenance member covers an arc of less than 360 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 3. Hunziker discloses wherein the maintenance member covers an arc of less than 180 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 4. Hunziker discloses wherein the maintenance member covers an arc of less than 120 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 5. Hunziker discloses wherein the magnetic assembly is configured to adjust the adjustable implant in a specific graduation for each half rotation of the rotatable magnet relative to the maintenance member (see para. 0059) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 9. Hunziker discloses a magnetic assembly for adjustable implants, the magnetic assembly comprising: a rotatable magnet (magnet 18) disposed in an adjustable implant (rod 10) and configured to change a dimension of the adjustable implant upon a rotation of the rotatable magnet; and a maintenance member (external 
Claim 10. Hunziker discloses wherein the maintenance member covers an arc of less than 360 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 11. Hunziker discloses wherein the maintenance member covers an arc of less than 180 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 12. Hunziker discloses wherein the maintenance member covers an arc of less than 120 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 13. Hunziker discloses wherein the magnetic assembly is configured to adjust the adjustable implant in a specific graduation for each half rotation of the rotatable magnet relative to the maintenance member (see para. 0059) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 17. Hunziker discloses a magnetic assembly for adjustable implants, the magnetic assembly comprising: a rotatable magnet (magnet 18) disposed in an adjustable implant (rod 10) and configured to change a dimension of the adjustable implant upon a rotation of the rotatable magnet; and a maintenance member (external 
Claim 18. Hunziker discloses wherein the maintenance member covers an arc of less than 180 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 19. Hunziker discloses wherein the maintenance member covers an arc of less than 120 degrees of the circumference of the rotatable magnet (see Figs. 6A-6B) (Figs. 5A-6B; paras. 0053, 0058, and 0059). 
Claim 20. Hunziker discloses wherein the magnetic assembly is configured to adjust the adjustable implant in a specific graduation for each half rotation of the rotatable magnet relative to the maintenance member (see para. 0059) (Figs. 5A-6B; paras. 0053, 0058, and 0059).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunziker (US 2011/0137347 A1).
Hunziker fails to disclose the specific graduation comprising 0.16 mm per rotation of the rotatable magnet (claims 6, 8, 14, and 16) and the specific graduation comprising 0.10 mm per rotation of the rotatable magnet (claims 7 and 15). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made for the specific graduation to comprise 0.16 mm per rotation of the rotatable magnet (claims 6, 8, 14, and 16) and the specific graduation to comprise 0.10 mm per rotation of the rotatable magnet (claims 7 and 15), since it has been held that In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 2-7 be found allowable, claims 8, 10-16, and 18-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773